Exhibit 10.1

 

DaVita Voluntary Deferral Plan

(formerly Gambro Healthcare

Voluntary Deferral Plan)

 

Article 1. Establishment, Purpose, and Duration

 

1.1 Establishment of the Plan. Gambro Healthcare, Inc. establishes this
compensation deferral plan known as the Gambro Healthcare Voluntary Deferral
Plan (the “Plan”), effective the day before the closing of the sale of Gambro
Healthcare, Inc. to DaVita Inc. This Plan is a spinoff of the Gambro Voluntary
Deferral Plan (“VDP”). Effective the day of assumption of sponsorship of the
Plan by DaVita Inc. in accordance with the closing of the sale of Gambro
Healthcare, Inc. to DaVita Inc., DaVita Inc. shall adopt the Plan and become the
Plan Sponsor and this Plan is renamed the DaVita Voluntary Deferral Plan (also
known as the “Plan”).

 

Except as otherwise provided herein, the provisions of this Plan apply to
amounts deferred after December 31, 2004 into this Plan and amounts deferred
after December 31, 2004, into the VDP, pursuant to Section 409A of the Code (as
defined below in Section 2(d)). Amounts deferred after December 31, 2004 shall
include any Deferral (as defined below in Section 2(h)) to this Plan or the VDP,
including Deferrals of a Participant’s Annual Incentive (as defined below in
Section 2(a)) for which a deferral election was entered into in 2003 and which
was earned in 2004 but paid in 2005. The provisions of this Plan shall be
construed and administered in accordance with Code Section 409A, and shall be
deemed to be modified to the extent necessary to comply with Code Section 409A.

 

The Plan provides for the deferral of compensation, subject to the terms set
forth herein.

 

1.2 Purpose of the Plan. The purpose of the Plan is to (a) provide employees
with the opportunity to defer pay and taxes, (b) promote the achievement of
long-term objectives of the Employer by attracting and retaining key employees
of outstanding competence, and (c) provide competitive compensation
opportunities. This Plan is an unfunded deferred compensation plan for a select
group of management, highly compensated employees, and persons who have been
part of a select group of management and/or highly compensated employees. It is
intended that the Plan constitute an unfunded “top hat plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended.

 

1.3 Duration of the Plan. The Plan remains in effect indefinitely, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 7.

 

Article 2. Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the defined meaning is intended, the initial letter of the
word is capitalized:

 

  (a) “Annual Incentive” means an Employee’s annual bonus payment, if any, which
is earned in the same year as the Participant’s Base Salary but is payable (if
not deferred under this Plan) in the following year.



--------------------------------------------------------------------------------

  (b) “Base Salary” means an Employee’s total annual base salary, including any
commissions that may be paid to the Employee.

 

  (c) “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended, Treasury
Regulations and administrative guidance issued thereunder.

 

  (e) “Company” means Gambro Healthcare, Inc., a Tennessee corporation,
effective the day before the closing of the sale of Gambro Healthcare, Inc. to
DaVita Inc. Effective the day of assumption of sponsorship of the Plan by DaVita
Inc. in accordance with the closing of the sale of Gambro Healthcare, Inc. to
DaVita Inc., Company means DaVita Inc., a Delaware corporation.

 

  (f) “Compensation” means an Employee’s (1) Base Salary, (2) Annual Incentive,
and (3) other compensation, as determined by the Company.

 

  (g) “Deferral Account” means an account established and maintained by the
Participant’s Employer for each Participant which shall include the following
sub-accounts:

 

  (1) Post-2004 Base Pay Contributions Sub-Account;

 

  (2) Post-2004 Annual Incentive Contributions Sub-Account;

 

  (3) Post-2004 Other Compensation Contributions Sub-Account;

 

  (4) Pre-2005 VDP Base Pay Contributions Sub-Account;

 

  (5) Pre-2005 VDP Annual Incentive Contributions Sub-Account; and

 

  (6) Pre-2005 VDP Other Compensation Contributions Sub-Account.

 

  (h) “Deferrals” mean, individually or collectively, amounts deferred under
this Plan.

 

  (i) “Disabled” refers to a Participant who ceases service with the Employer
because he or she:

 

  (1) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

 

  (2) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s Employer.

 

2



--------------------------------------------------------------------------------

This definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(C).

 

  (j) “Employee” means any regular status, nonunion, salaried employee of the
Employer.

 

  (k) “Employer” means Gambro Healthcare, Inc., a Tennessee corporation,
effective the day before the closing of the sale of Gambro Healthcare, Inc. to
DaVita Inc. Effective the day of assumption of sponsorship of the Plan by DaVita
Inc. in accordance with the closing of the sale of Gambro Healthcare, Inc. to
DaVita Inc., Employer means DaVita Inc., a Delaware corporation, together with
any and all Subsidiaries, listed in Appendix I.

 

  (l) “Minimum Executive Salary Potential” means an amount equal to the minimum
Base Salary as set by the Company.

 

  (m) “Participant” means an Employee of the Employer who has been notified by
the Plan Administrator of his or her selection to participate in the Plan.

 

  (n) “Plan Administrator” means an individual designated by the Company to
administer this Plan.

 

  (o) “Retirement” means that an Employee has voluntarily terminated employment
with the Employer on or after his or her attainment of age fifty-nine and
one-half (59 1/2), and does not continue to provide services to the Employer.

 

  (p) “Separation from Service” means the cessation of an Employee’s service
with the Employer.

 

This definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(A)(i).

 

  (q) “Specified Employee” means a key employee as described in Code
Section 416(i), without regard to paragraph (5) thereof, of:

 

  (1) Gambro AB (prior to the closing of the sale of Gambro Healthcare, Inc., to
DaVita Inc.); and

 

  (2) DaVita Inc. (on or after the closing of the sale of Gambro Healthcare,
Inc. to DaVita Inc.)

 

for so long as any of the applicable corporation’s stock is publicly traded on
an established securities market or otherwise.

 

3



--------------------------------------------------------------------------------

This definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(B)(i).

 

  (r) “Subsidiary” means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) of which the Company owns
at least fifty percent (50%) of the combined equity.

 

  (s) “Termination of Service” means that an Employee ceases to be employed by
the Employer for any reason.

 

  (t) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

This definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(B)(ii).

 

Article 3. Administration

 

3.1 General. The Plan Administrator shall administer the Plan. The Plan
Administrator shall be appointed by, and shall serve at the discretion of, the
Company. The Board may delegate to the Plan Administrator any or all of the
administration of the Plan. To the extent that the Board has delegated to the
Plan Administrator any authority and responsibility under the Plan, all
applicable references to the Board in the Plan shall be to the Plan
Administrator.

 

3.2 Administration by the Plan Administrator. The Plan Administrator shall have
the full power, discretion, and authority to interpret and administer the Plan
in a manner which is consistent with the Plan’s provisions. However, in no event
shall the Plan Administrator have the power to determine Plan design.

 

3.3 Decisions Binding. All determinations and decisions made by the Plan
Administrator pursuant to the Plan, and all related orders or resolutions of the
Plan Administrator, shall be final, conclusive, and binding on all persons,
including the Employer, its shareholders, Employees, Participants, and their
estates and beneficiaries.

 

Article 4. Eligibility and Participation

 

4.1 Eligibility. Persons eligible to participate in the Plan include only
Employees who are designated by the Company and whose annualized Base Salary
equals or exceeds the estimated Minimum Executive Salary Potential for the
relevant year of deferral.

 

4



--------------------------------------------------------------------------------

  4.2 Actual Participation.

 

  (a) Post-2004 Deferrals

 

For any amounts deferred after December 31, 2004, participation in the Plan
shall be determined at least annually by the Plan Administrator, in its sole
discretion, based upon the criteria set forth in Section 4.1 herein or other
relevant considerations. Employees who are chosen to participate in the Plan in
any given year shall be so notified in writing.

 

  (b) Post-2004 Deferrals Under VDP

 

For any amounts deferred after December 31, 2004, participation in the VDP was
determined annually by the Plan Administrator, in its sole discretion based upon
the criteria set forth in Section 4.1 of the VDP or other relevant
considerations. Employees who were chosen to participate in the Plan in any
given year were so notified in writing.

 

  (c) Pre-2005 Deferrals Under VDP

 

For amounts deferred prior to 2005 under the VDP (which were earned and vested
as of December 31, 2004), participation in the VDP was determined annually by
the Plan Administrator, in its sole discretion based upon the criteria set forth
in Section 4.1 of the VDP or other relevant considerations. Employees who were
chosen to participate in the Plan in any given year were so notified in writing.

 

Article 5. Deferrals

 

5.1 Deferral of Base Salary, Annual Incentive, and Other Compensation. Effective
prior to January 1, 2006, a Participant may elect to defer all or a portion of
his or her Annual Incentive and up to fifteen percent (15%) of his or her Base
Salary into the Participant’s Deferral Account as described in Section 6.1.
Effective January 1, 2006, a Participant may elect to defer all or a portion of
his or her Annual Incentive and up to fifty percent (50%) of his or her Base
Salary into the Participant’s Deferral Account as described in Section 6.1.
Moreover, a Participant may also elect to defer all or a portion of his or her
other compensation, as defined and determined by the Company. Such election to
defer any compensation under this Section 5.1 shall be subject to the provisions
of this Article 5.

 

5.2 Deferral Elections. Any deferral election under Section 5.1 shall be made by
a date designated by the Plan Administrator prior to the calendar year in which
the services to which the Compensation to be deferred relates, are performed. If
an Employee first becomes eligible to participate in the Plan during the
calendar year, the Employer may allow such Employee to make a deferral election
with respect to services to be performed subsequent to the election within
thirty (30) days of becoming eligible to participate in the Plan. Such thirty
(30) day period shall commence when the Employee is first eligible to
participate in this Plan (or the VDP) or in the Gambro Healthcare, Inc.
Executive Retirement Plan (or the Gambro, Inc. Executive Retirement Plan);
provided, however, this provision shall be construed and interpreted

 

5



--------------------------------------------------------------------------------

in accordance with Treasury Regulations and other guidance issued by the
Treasury and/or the Internal Revenue Service under Code Section 409A.
Notwithstanding the preceding sentence, a Participant may elect to defer all or
a portion of his or her Annual Incentive based on services performed over a
period of at least twelve (12) months, into the Participant’s Deferral Account
as described in Section 6.1, only if such deferral election is made no later
than June 30. An Employee is eligible to participate in the Plan when determined
to be so by the Plan Administrator, which shall not be before the Employee is
entered into the Employer’s payroll system. The Participant must complete a new
election for each and every year. All deferral elections shall be irrevocable,
and shall be made in accordance with the election procedures established by the
Plan Administrator. The administrative documents completed by VDP Participants
(including the deferral election for the 2005 Deferral of a Participant’s Base
Salary, and the Deferral of a Participant’s Annual Incentive, for which a
deferral election was entered into in 2004 and which is earned in 2005 but paid
in 2006), and other administrative forms, shall be deemed for purposes of this
Plan to also have been completed under this Plan.

 

5.3 Vesting of Deferrals. All Deferrals and the hypothetical rates of return
earned on those Deferrals that are equal to the actual returns achieved on those
investments under this Articles 5 shall be one hundred percent (100%) vested at
the time of such deferral.

 

5.4 Length of Deferral. Except as otherwise provided herein, all Deferrals
hereunder and any hypothetical investment return thereon shall be maintained in
deferred status until distributed.

 

5.5 Unforeseeable Emergency: For Both Post-2004 Deferrals and Pre-2005
Deferrals. The Plan Administrator shall have the authority to alter the timing
or manner of payment of deferred amounts in the event that the Participant
establishes, to the satisfaction of the Plan Administrator, that the Participant
has suffered an Unforeseeable Emergency. The amounts distributed for an
Unforeseeable Emergency cannot exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is, or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). To the extent allowed under Code Section 409A, in
the event a Participant has suffered an Unforeseeable Emergency, the Plan
Administrator may, in its sole discretion:

 

  (a) Authorize the cessation of Deferrals by such Participant under the Plan;

 

  (b) Provide that all, or a portion, of any previous Deferrals (including
amounts deferred before and after 2004, adjusted for hypothetical investment
returns) by the Participant shall immediately be paid in a lump-sum cash
payment; and/or

 

  (c) Provide for such other payment schedule as deemed appropriate by the Plan
Administrator under the circumstances.

 

The Plan Administrator shall judge the severity of the Unforeseeable Emergency.
The Plan Administrator’s decision with respect to the severity of the
Unforeseeable Emergency and

 

6



--------------------------------------------------------------------------------

the manner in which, if at all, the Participant’s future Deferral opportunities
shall cease and/or the manner in which, if at all, the payment of deferred
amounts to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to appeal. Each Participant is allowed only one
(1) Unforeseeable Emergency withdrawal in any twelve (12) month period.

 

This Section 5.5 shall be construed and administered in accordance with Code
Section 409A(a)(2).

 

Article 6. Participants’ Account

 

6.1 Deferral Account. A cash deferral account (the “Deferral Account”) shall be
established and maintained by the Participant’s Employer for each Participant
who makes a cash deferral under the Plan or who made a cash deferral under the
VDP. The Participant’s Deferral Account shall be credited when the amount
deferred is deposited (generally within ten (10) business days from when the
amount deferred otherwise would have become due and payable to the Participant)
and shall be credited to reflect the hypothetical rates of return earned on
deferrals that are equal to the actual returns achieved on those investments.
The establishment and maintenance of such Deferral Account, however, shall not
be construed as entitling any Participant to any specific assets of the
Employer.

 

In the event the Employer becomes insolvent, each Participant under the Plan
will become a creditor of the Participant’s Employer. Each Participant’s
Deferral Account hereunder will be subject to the general rights of all
creditors of the Participant’s Employer.

 

6.2 Investment Return on Deferral Account. Each Participant may elect to have
the amount in his or her Deferral Account hereunder deemed invested in one or
more hypothetical investment funds, which are selected for availability by the
Company. Participants shall be permitted to change their investment elections
daily. The rates of return deemed earned on deferrals shall be equal to the
actual returns achieved on these investments.

 

Each Participant’s Deferral Account shall be credited daily, with the value of
the account fluctuating daily based upon the actual performance achieved on
deferred amounts pursuant to the investment elections of each Participant. Any
hypothetical investment returns on the deferred amounts shall be paid out to
Participants at the same time and in the same manner as the underlying deferred
amounts.

 

6.3 Form and Timing of Payout of Deferral Account.

 

  (a) Post-2004 Deferrals

 

  (1) General. The Participant’s Deferral Account shall be paid out in cash. At
the time of the deferral election, the Participant shall elect a payout
alternative for that year’s Deferral (adjusted for hypothetical investment
returns).

 

  (2) Deferral Elections. The Participant shall make an election to receive or
commence receipt of the payout:

 

  (A) Year One After Retirement: in the year following the Participant’s
Retirement,

 

7



--------------------------------------------------------------------------------

  (B) Year Two After Retirement: in the second year following the Participant’s
Retirement, or

 

  (C) Year Certain: in a year certain at least three (3) years after the date
the deferral election is executed for all Compensation other than a
Participant’s Annual Incentive and at least four (4) years after the deferral
election is executed for the Participant’s Annual Incentive.

 

The Participant shall make a deferral election to receive distributions in the
form of one (1), five (5), ten (10), fifteen (15), or twenty (20) annual
installments payable in January.

 

  (3) Time and Manner of Payment. If the Participant has elected a Year Certain
payout, the payout shall be made in the Year Certain, except as provided in
Section 6.3(a)(4) below. If the Participant has not elected a Year Certain
payout, the time and manner of payment depends on the first distribution event
to occur, as follows:

 

  (A) Retirement: A Participant shall commence receipt of the payout in Year One
After Retirement or Year Two After Retirement, as elected by the Participant in
accordance with the payment method(s) on the deferral election(s) previously
made by the Participant.

 

  (B) Becoming Disabled: If a Participant becomes Disabled, a lump-sum cash
payment shall be made, or installment payments shall commence and be paid over
the period(s) elected on the Participant’s deferral election (if the Participant
has attained age fifty-nine and one-half (59 1/2) and so elected), as soon as
administratively feasible following the Participant becoming Disabled.

 

  (C) Death: In the event of a Participant’s death, only a lump-sum cash payment
shall be made, as soon as administratively feasible following such death.

 

  (D) Other Separation from Service: If a Participant has a Separation from
Service for any reason other than Retirement, Disability, or death, then he or
she shall automatically receive a lump-sum cash payment in January of the year
immediately following such Separation from Service.

 

8



--------------------------------------------------------------------------------

  (4) Cash-Out Provision. If a Participant elected a Year Certain payout(s) and
has a Separation from Service other than Retirement, Disability or death, and
the value of the Participant’s Deferral Account (including amounts deferred
before and after 2004, adjusted for hypothetical investment returns) (“Entire
Interest”) is ten thousand dollars ($10,000) or less, he or she shall
automatically receive a lump-sum cash payment as soon as possible following such
Separation from Service but no later than the later of:

 

  (A) December 31 of the calendar year in which occurs such Separation from
Service, or

 

  (B) the date two and one-half (2 1/2) months after such Separation from
Service.

 

  (5) Death. Notwithstanding Section 6.3(a)(2)-(4) above, in the event of a
Participant’s death prior to the commencement of distributions or during the
installment period, only a lump-sum cash payment of the remaining balance of his
or her Post-2004 Base Pay Contributions Sub-Account, Post-2004 Annual Incentive
Contributions Sub-Account, and Post-2004 Other Compensation Contributions
Sub-Account shall be made, as soon as administratively feasible after such
death.

 

  (6) Specified Employee. Notwithstanding Section 6.3(a)(1)-(5) above, the
initial distribution triggered by a Separation from Service for a Specified
Employee must be delayed six (6) months after the date of such Specified
Employee’s Separation from Service or, if earlier, the date of death of the
Specified Employee.

 

Thereafter, all installment payments to a Specified Employee shall be made in
January, commencing with the first January to occur after the initial
distribution.

 

  (b) Pre-2005 Deferrals

 

  (1) General. The Participant’s Deferral Account shall be paid out in cash. At
the time of the deferral election, the Participant elected a payout of his or
her Pre-2005 VDP Base Pay Contributions Sub-Account, Pre-2005 VDP Annual
Incentive Contributions Sub-Account, and Pre-2005 VDP Other Compensation
Contributions Sub-Account.

 

  (2) Participant Elections. The Participant made an election to receive or
commence receipt of the payout:

 

  (A) Year One After Retirement: in the year following the Participant’s
Retirement,

 

9



--------------------------------------------------------------------------------

  (B) Year Two After Retirement: in the second year following the Participant’s
Retirement, or

 

  (C) Year Certain: in a year certain at least three (3) years beyond the year
for which the deferral election was effective.

 

The Participant made a deferral election to receive distributions in the form
of: one (1), five (5), ten (10), fifteen (15), or twenty (20) annual
installments payable in January.

 

However, if a Participant’s Termination of Service is for any reason other than
Retirement, Disability or Death, he or she shall automatically receive a
lump-sum cash payment in the January of the year immediately following such
Termination of Service of his or her Pre-2005 VDP Base Pay Contributions
Sub-Account, Pre-2005 VDP Annual Incentive Contributions Sub-Account, and
Pre-2005 VDP Other Compensation Contributions Sub-Account.

 

Notwithstanding this Section 6.3(b)(2), in the event a Participant has a
Termination of Service other than Retirement, Disability or death, and the value
of the Participant’s Entire Interest (as defined in Section 6.3(a)(4)) is ten
thousand dollars ($10,000) or less, he or she shall automatically receive a
lump-sum cash payment as soon as possible in accordance with Section 6.3(a)(4).

 

  (3) Disability. Notwithstanding the foregoing, if a Participant becomes
Disabled as defined in Section 2(i), a lump-sum cash payment of his or her
Pre-2005 VDP Base Pay Contributions Sub-Account, Pre-2005 VDP Annual Incentive
Contributions Sub-Account, and Pre-2005 VDP Other Compensation Contributions
Sub-Account shall be made, or installment payments shall commence and be paid
over the period(s) elected on the Participant’s deferral election (if the
Participant has attained age fifty-nine and one-half (59 1/2) and so elected),
as soon as administratively feasible following the Participant becoming
Disabled.

 

  (4) Death. Notwithstanding Section 6.3(b)(2)-(3) above, in the event of a
Participant’s death prior to the commencement of distributions or during the
installment period, only a lump-sum cash payment of the remaining balance of his
or her Pre-2005 VDP Base Pay Contributions Sub-Account, Pre-2005 VDP Annual
Incentive Contributions Sub-Account, and Pre-2005 VDP Other Compensation
Contributions Sub-Account shall be made as soon as administratively feasible
following such death.

 

10



--------------------------------------------------------------------------------

6.4 Establishment of Rabbi Trust. The Company shall establish an irrevocable
rabbi trust (which shall be a grantor trust within the meaning of Code
Sections 671–678) for the benefit of Plan Participants and beneficiaries of Plan
Participants, as appropriate. The rabbi trust shall be governed by a trust
agreement and shall have an independent trustee (such trustee to have a
fiduciary duty to carry out the terms and conditions of the rabbi trust) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the rabbi trust or to cancel benefits provided thereunder.

 

Assets contained in any rabbi trust established hereunder shall at all times be
specifically subject to the claims of each Participant’s Employer’s general
creditors in the event of bankruptcy or insolvency; such terms shall be
specifically defined within the provisions of the rabbi trust, along with a
required procedure for notifying the trustee of any such bankruptcy or
insolvency. The terms of the trust agreement shall not provide that assets
contained in the rabbi trust will become restricted to the provision of benefits
under the Plan in connection with a change in the Employer’s financial health.

 

Assets contained in any rabbi trust established hereunder shall at all times be
located within the United States.

 

Subject to the other provisions of this Section 6.4, at the sole discretion of
the Board, the Employer shall contribute cash or other assets to the rabbi trust
for the benefit of Plan Participants and beneficiaries of Plan Participants.

 

Article 7. Amendment, Modification, and Termination

 

7.1 Amendment and Modification. The Company may, with prospective or retroactive
effect, amend or modify the Plan at any time and from time to time, including at
any time during the calendar year 2005 if determined to be necessary,
appropriate or advisable in response to administrative guidance issued under
Code Section 409A or to comply with the provisions of Code Section 409A.
Notwithstanding the preceding sentence, the Company may accelerate distributions
under this Plan only when doing so is consistent with Treasury Regulations and
other guidance issued by the Internal Revenue Service under Code Section 409A.
In the event the spinoff of this Plan (and related transfer of assets) from the
Gambro Voluntary Deferral Plan is construed to be a material modification of the
Gambro Voluntary Deferral Plan, then the amounts deferred prior to 2005 under
the Gambro Voluntary Deferral Plan which are transferred to this Plan and
related rabbi trust shall be subject to the provisions of Code Section 409A.

 

7.2 Suspension, Discontinuance, and Termination. The Board may suspend,
discontinue or terminate the Plan at any time and from time to time; provided
that, the Company may accelerate distributions under this Plan only when doing
so is consistent with Treasury Regulations and other guidance issued by the
Internal Revenue Service under Code Section 409A.

 

7.3 Previous Deferrals. Except as required by law, no termination, amendment, or
modification of the Plan shall in any material manner adversely affect any
Deferral previously made under the Plan, without the written consent of the
applicable Participant.

 

11



--------------------------------------------------------------------------------

7.4 Acknowledgment of Authority. Each Employer acknowledges the Company’s right
to amend, modify and otherwise take action regarding the Plan with respect to
all Employers. The Employers also acknowledge the Board’s right to terminate the
Plan with respect to all Employers.

 

7.5 Spinoff of Gambro Healthcare Voluntary Deferral Plan from Gambro Voluntary
Deferral Plan. Effective the day before the closing of the sale of Gambro
Healthcare, Inc. to DaVita Inc. (“Transfer Date”), the Participant’s Deferral
Account and related liabilities under the VDP and related rabbi trust of each:

 

  (a) Participant who is an Employee of Gambro Healthcare, Inc. on the Transfer
Date; and

 

  (b) former Employee (or his or her beneficiary) of Gambro Healthcare, Inc. who
is entitled to a benefit from the VDP on the Transfer Date

 

shall be transferred to this Plan and related rabbi trust.

 

Article 8. Miscellaneous

 

8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

8.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

8.3 Beneficiary Designation. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom such Participant’s benefit under the Plan is to be paid in
the event of his or her death. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the Plan
Administrator, and will be effective only when filed by the Participant in
writing with the Plan Administrator during his or her lifetime. In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s surviving spouse. In the event that there is
no surviving spouse, any remaining benefits shall be paid in equal shares to the
surviving children of the Participant. If there are no surviving children, any
remaining benefits shall be paid to the Participant’s estate.

 

8.4 Successors. All obligations of the Employer under the Plan with respect to
Deferrals hereunder shall be binding on any successor to the Employer, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.

 

8.5 Requirements of Law. Deferrals under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

12



--------------------------------------------------------------------------------

8.6 Governing Law. The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the internal, substantive laws of the State of
Colorado.

 

8.7 Withholding of Taxes. The Employer and/or Trustee shall have the right to
deduct, from amounts otherwise credited to or paid from a Participant’s Deferral
Account, amounts sufficient to satisfy federal, state, local, and foreign tax
withholding requirements.

 

8.8 Assumption of Risk. The Participant and the Participant’s beneficiary shall
assume all risk (other than for gross negligence of the Company, Board, or the
Plan Administrator, or breach by the Company of the terms of this Plan) in
connection with:

 

  (a) the Plan and trust design, implementation and/or administration;

 

  (b) investment decisions made by the Participant and the resulting value of
the Participant’s Deferral Account;

 

  (c) the selection of and actions of the Trustee or any other third party
providing services to the Company or the rabbi trust in connection with the Plan
or rabbi trust (including their administrative and investment expenses); and

 

  (d) any income taxes, penalties and interest incurred by the Participant or
Participant’s beneficiary relating to or arising out of his or her participation
in the Plan.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gambro Healthcare, Inc. has caused this Gambro Healthcare
Voluntary Deferral Plan to be effective as provided above and executed by its
duly authorized officer this 5th day of October, 2005. This Plan may be executed
in any number of counterpart signature pages, each of which shall be deemed an
original and which together shall constitute a single instrument.

 

Gambro Healthcare, Inc. By  

/s/ Larry Buckelew

--------------------------------------------------------------------------------

   

Larry Buckelew

   

President

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, DaVita Inc. has caused this DaVita Inc. Voluntary Deferral
Plan to be effective as provided above and executed by its duly authorized
officer this 5th day of October, 2005. This Plan may be executed in any number
of counterpart signature pages, each of which shall be deemed an original and
which together shall constitute a single instrument.

 

DaVita Inc.

By:

 

/s/ Thomas L. Kelly

--------------------------------------------------------------------------------

Name:

 

Thomas L. Kelly

Title:

  Executive Vice President and acting
Chief Financial Officer

 

15



--------------------------------------------------------------------------------

APPENDIX I

 

Gambro Healthcare Voluntary Deferral Plan

 

Participating Employers

--------------------------------------------------------------------------------

  

Effective Date of Participation

--------------------------------------------------------------------------------

Gambro Healthcare, Inc.

   *

DaVita Inc.

   **

--------------------------------------------------------------------------------

* The day before the closing of the sale of Gambro Healthcare, Inc. to DaVita
Inc.

** The day of assumption of sponsorship of the Plan by DaVita Inc. in accordance
with the closing of the sale of Gambro Healthcare, Inc. to DaVita Inc.

 

16